Citation Nr: 1003877	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to December 
1957.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim for service 
connection for residuals of a right leg injury. 

In February 2006, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.

This claim has come before the Board on two prior occasions.  
In February 2007 and February 2008, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for further 
evidentiary development.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, in order to address the merits of the claim 
for the residuals of a right leg injury, the Board finds that 
additional development of the evidence is required in the 
form of a VA etiological examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he experiences the residuals of a 
right leg fracture, which he experienced during service in 
March of either 1956 or 1957.  See the Veteran's December 
2003 request for medical data form (NA Form 13055).  The 
Veteran is competent to testify as to experiencing a broken 
leg in service.  See Jandreau v. Nicholson, 492 F.3d. 1372, 
1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  In 
April 2005, the Veteran also provided lay statements by his 
ex-wife to corroborate his statements regarding his injury.  
Finally, both VA medical examinations of August 2007 and 
August 2009 confirm that an examination of the Veteran's 
right leg does show that he has broken his right tibia and 
fibula.  

The Veteran has stated that, after breaking his leg, he was 
subsequently hospitalized at Lackland Air Force Base (A.F.B.) 
and given treatment for his right leg, and also treated in 
Lake St. Charles, Louisiana.  The AOJ has engaged in 
extensive attempts to obtain any relevant records of the 
Veteran's treatment, but to no avail.  First, the AOJ 
contacted the National Personnel Records Center (NPRC) to 
search for relevant documents from March to December 1957.  
In August 2009, the NPRC responded to notify the AOJ that 
such records were not available.  Second, the AOJ contacted 
the Department of the Air Force, and in particular Charles 
A.F.B. hospital, to obtain any medical treatment records 
covering the period from March 1956 to December 1957, and 
received a negative response in March 2008.  

The Board notes that the VA has a heightened duty to assist a 
claimant in developing his claim when the Veteran's STRs are 
not available for any reason, including if they were 
destroyed in the fire at the NPRC in the early 1970s.  This 
duty includes the search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  As the Veteran is competent to provide lay 
evidence that he experienced a broken leg during service, and 
there is no evidence to contradict his claim, the Board 
concedes that the Veteran experienced a broken leg in 
service.

In November 2005, the Veteran was treated for right leg 
cellulitis, and chronic ulceration with eschars.  
Furthermore, the August 2007 VA medical examination noted 
that the Veteran experienced "erythema of skin on [the 
right] leg."  Finally, the Veteran has indicated that he 
experiences chronic sores on his right leg which are due to 
his in-service right leg fracture.  See the hearing 
transcript pges. 4-5.  As such there is evidence that the 
Veteran currently experiences a chronic skin condition of the 
right leg.  In addition, the August 2007 VA medical 
examination concluded that the "[i]ncreased erythema of skin 
on [the right] leg is at least as likely as not related to 
venous stasis due to fracture of [the right] tibia and 
fibula."  As such, both the Veteran's statements and the 
August 2007 VA medical examination provide evidence of a 
current skin disorder which also may be connected to the 
Veteran's in-service broken leg.  

However, the record is currently unclear as to whether or not 
the Veteran's lay contentions as to experiencing a chronic 
right leg skin condition, the VA medical treatment records 
indicating treatment of a right leg skin condition, and the 
August 2007 VA medical examination's diagnosed erythema are 
indeed referring to the same disorder, and the nature of the 
connection of these disorders to the Veteran's broken leg.  
As such, the record is currently insufficient to allow the 
Board to grant the Veteran's claim.  Furthermore, the August 
2007 VA medical examination did not provide analysis as to 
the connection of any current skin disorder to the Veteran's 
in-service right leg fracture.  The August 2009 VA medical 
examination also failed to address the nature and etiology of 
the Veteran's current right leg skin disorder.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight).  

A claimant may initiate a claim by "referring to a body part 
or system that is disabled or by describing symptoms of the 
disability."  See Brokowski v. Shinseki, 23 Vet. App. 79, 
86 (2009).  Regarding the Veteran's claim for the residuals 
of a right leg fracture, where he has discussed the specifics 
of his disorder, he has referred to a skin disorder.  See the 
hearing transcript pges. 4-5.  As such, under the 
requirements of McClendon, supra, a further remand is 
necessary to clarify the diagnosis of any chronic skin 
disorder of the right leg that the Veteran may be 
experiencing, and any relationship such a condition may have 
to the Veteran's service, in particular the Veteran's in-
service right leg fracture.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
dermatological examination, by an 
appropriate specialist, to determine the 
etiology of any chronic skin condition of 
the right leg which he may be 
experiencing.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  

The claims file, including a complete 
copy of this remand, must be made 
available for a review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of 
the claims file, the examiner should 
clarify the diagnosis of any current 
chronic skin condition of the right leg 
which the Veteran is experiencing, 
currently noted in the VA medical 
treatment records as right leg 
cellulitis, and chronic ulceration with 
eschars and by the August 2007 VA medical 
examination as erythema, and further 
indicate whether it is at least as likely 
as not such a chronic disorder is the 
result of his military service - in 
particular, due to the broken leg which 
the Veteran experienced in a motorcycle 
accident in March 1956 or March 1957.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

2.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

3.	Then, readjudicate the claims for service 
connection for the residuals of a right 
leg injury, in light of any additional 
evidence obtained since the November 2009 
supplemental statement of the case 
(SSOC).  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


